Citation Nr: 1756828	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  14-07 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In a January 2011 rating decision, service connection was granted and an initial 50 percent rating assigned, effective March 24, 2009.  Pertinent medical records were added to the record in January and September 2011.  An October 2011 rating decision continued the 50 percent rating and referred to a January 11, 2011 date of claim for increased rating.  A November 2012 rating decision also continued the 50 percent rating and referred to an October 9, 2012 date of claim for increased rating.  A statement in support of the Veteran's claim was received on that date.  

The Board finds that the claim has been on appeal since the January 2011 rating decision because new and material evidence has been submitted after that decision and prior to expiration of the appeal period.  38 C.F.R. § 3.156(b) (2017).  

In February 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the February 2017 hearing that his PTSD has worsened since his last exam in October 2014.  Specifically, the Veteran noted that he is experiencing greater feelings of anxiety, as well as an increase in occurrence of worsening panic attacks.  He also stated that his service-connected PTSD has in some ways affected his ability to work as a bus driver.  The Veteran also mentioned that he is currently receiving treatment from a Vet Center in Milwaukee.  Thus, a new examination should be conducted on remand and any outstanding treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Take all appropriate action to obtain and associate with the Veteran's claim file any outstanding VA medical records and Vet Center records.

2. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected PTSD.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out and the results recited in the examination report.

The examiner is requested to delineate all symptomatology associated with, and the current severity of the PTSD.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

3. Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




